12/08/2016




                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               November 16, 2016 Session

                MARK W. LOVETT v. FRANK LYNCH, ET AL.

                Appeal from the Chancery Court for Franklin County
                     No. 19990 Larry B. Stanley, Jr., Judge
                     ___________________________________

                            No. M2016-00680-COA-R3-CV
                        ___________________________________

Appellant, the first, but not the highest nor successful bidder on a piece of real property in
a delinquent tax property sale, filed a quo warranto action alleging that the tax sale was
conducted illegally. The trial court dismissed appellant’s suit for lack of standing because
the property at issue had been redeemed by an individual with a mortgage on the
property. Discerning no error, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and BRANDON O. GIBSON, JJ., joined.

Mark W. Lovett, Sewanee, Tennessee, Pro Se.

David J. Ward and Alix C. Michel, Chattanooga, Tennessee, for the appellee, Frank
Lynch, Randy Kelly, and Ben Lynch.

                                         OPINION

                                       BACKGROUND

        On May 20, 2015, Plaintiff/Appellant Mark W. Lovett (“Appellant”) participated
in a delinquent tax property sale (“tax sale”) in Franklin County of the property located at
801 Lynchburg Road in Winchester, Tennessee. Appellant had made the first bid on the
property, but it was later sold to a higher bidder. The next day, after allegedly learning
that the winning bidder was the wife of Frank Lynch, the Franklin County Tax Collection
Attorney, Appellant allegedly sent a letter to Chancellor Jeffrey F. Stewart to protest the
sale. Chancellor Stewart responded to Appellant through the Clerk and Master,
informing Appellant that he did not comment on matters not before the bench. Appellant
subsequently sent letters to several public officials, including the Attorney General for
the State of Tennessee and the Comptroller of the Treasury, seeking an investigation of
the May 20, 2015 tax sale. However, these persons either sent no response or declined
Appellant’s request.

       On July 17, 2015, Appellant filed a pleading, which consisted of a petition for a
writ in the nature of quo warranto and a complaint,1 in the Franklin County Chancery
Court against the Defendants/Appellees Frank Lynch, as Franklin County Tax Collection
Attorney; Randy Kelly, as Franklin County Trustee; and Ben Lynch, as Franklin County
Attorney, related to alleged impropriety of the tax sale.2 Therein, Appellant alleged that
the auction was improperly conducted in violation of various statutory provisions because
the winning bidder was the wife of Frank Lynch. Appellant also alleged other
discrepancies that rendered the sale unlawful. Appellant sought, inter alia, the issuance
of a writ in the nature of quo warranto and the appointment of an attorney pro tempore
“to represent the interests of the Public.”3

        Appellees filed separate motions to dismiss on August 3, 2015, August 11, 2015,
and August 13, 2015. In the meantime, Appellant filed a motion for summary judgment
on August 26, 2015. Appellees’ motions to dismiss were later amended. The amended
motions to dismiss argued that Appellant’s claim was moot because it was undisputed
that the property at issue had been redeemed. Appellees contended that any claim
regarding the impropriety of the tax sale was moot and that Appellant therefore had no
standing to maintain his cause of action. Appellant thereafter admitted that the property
had indeed been redeemed by a party having an interest in the property.4 The trial court
granted the amended motions to dismiss at the November 13, 2015 hearing, and the order
reflecting that ruling was entered on or about December 8, 2015. Therein, the trial court

        1
         The pleading also contained a motion to appoint an attorney pro tempore to represent the State
of Tennessee and a motion for a temporary restraining order to stay all non-judicial proceedings flowing
from the May 20, 2015 tax sale.
        2
         The original trial judge assigned the case, Jeffrey F. Stewart, entered an order of recusal on July
31, 2015. Ultimately, on August 20, 2015, an order was entered recusing Circuit Judges Thomas W.
Graham, J. Curtis Smith, and Justin C. Angel from the matter. On September 2, 2015, the Tennessee
Supreme Court entered an order appointing Larry B. Stanley, Jr. to preside over the case.
        3
         Appellant also sought the trial court to declare the tax sale “null and void,” award him “Private
Attorney General Fees” to “compensate for [Appellant’s] loss of time in investigating,” award him
“compensatory damages in the amount of $25,000.00 to compensate [him] for lost time[] and lost
opportunity in the development of the [property],” and award him punitive damages in the amount of
$1,250,000.00 for the “impairment” of his constitutional rights.
        4
          According to Appellant’s response to Frank Lynch’s motion to dismiss, filed on August 17,
2015: “The Official record will show that Mr. Bob Cortner redeemed a financial interest in 801
Lynchburg Rd. Winchester property that was sold May 20, 2015 at PUBLIC AUCTION that had a Deed
of Trust properly executed and recorded id[en]tif[y]ng the rightful owner of the Property.”

                                                   -2-
ruled that Appellant lacked standing to pursue his claim because he was not the
successful bidder on the property at issue and the property had later been redeemed. As
such, the trial court ruled that Appellant lacked “a special interest or injury that is not
shared with other citizens” because he never had a valid legal interest in the property, and
the redemption left “nothing capable of being redressed by a favorable decision of the
court.” Consequently, the trial court dismissed Appellant’s petition/complaint with
prejudice. On November 30, 2015, Appellant filed a motion for relief from the trial
court’s order.5 At the February 12, 2016 hearing on the motion, Appellant submitted
testimony from the individual who owned a mortgage on the property prior to the tax
seizure and who ultimately redeemed the property. Specifically, Bob Cortner testified
that at the time of the delinquent tax property sale, he was the holder of the mortgage on
the subject property. Although he testified that he had notice by publication of the
delinquent tax sale, he did not attend the auction because he was “busy.” Following the
auction, he testified that he redeemed the property by paying the delinquent taxes.
Thereafter, the mortgagor agreed to surrender the property to Mr. Cortner, and he
testified that he now owns the property “free and clear.” The trial court denied the motion
for relief by order of March 7, 2016, and upheld its previous ruling, concluding that
Appellant was “not entitled to a trial” because of his failure to establish standing.
Appellant timely appealed.

                                         ISSUES PRESENTED

       Appellant presents sixteen issues before this Court, which are taken largely
verbatim from his appellate brief:

        1.      Whether the Franklin County Chancery Court erred in holding that it
        has Constitutional authority [1][11] to determine who is, or who is not,
        entitled to a trial, as evidenced in it[s] Order of March 3, 2016: “It was
        found the Relator/Plaintiff did not have [‘]standing[‘] therefore he is not
        entitled to a trial[.”]
        2.      Whether the Franklin County Chancery Court erred in making a
        judicial conclusion regarding Plaintiffs “standing” without any evidence the


        5
       Under Rule 59.04 of the Tennessee Rules of Civil Procedure, “[a] motion to alter or amend a
judgment shall be filed and served within thirty (30) days after the entry of the judgment.”
However, we have previously interpreted this rule to mean that a motion under Rule 59.04 may be filed
prior to the entry of a final judgment. Hawkins v. Hawkins, 883 S.W.2d 622, 625 (Tenn. Ct. App. 1994)
(quoting Smith v. Hudson, 600 F.2d 60, 62 (6th Cir. 1979)) (comparing Rule 59.04 to the analogous Rule
59(e) under the Federal Rules of Civil Procedure and noting that the trial court may “entertain a motion to
alter or amend a judgment under Rule 59(e) even though it was filed prior to the actual entry of
judgment”); cf. Grundy Cnty. v. Dyer, 546 S.W.2d 577, 579 (Tenn. 1977) (“It would be manifestly
unjust, absent prejudice to the complaining party, to . . . penalize a lawyer and his client for
promptness.”).
                                                   -3-
Law was [2] upheld or applied to the material facts, or circumstances cited
in THE COMPLAINT.
3.      Whether the Franklin County Chancery Court erred in failing to
address the attenuation between the alleged illegal conduct of the
defendants, and the claims of violations of the Plaintiffs U.S. And
Tennessee Constitutional rights [3].
4.      Whether the Franklin County Chancery Court erred in concluding a
lack of “standing” of the Plaintiff, in spite of the record that showed
Defendant Frank Lynch, Franklin County Tax Collection Attorney did
allow his wife to bid against the Plaintiff to win the rights in a property
while he was being paid by the Court for “Official Duties” [4] officiating at
the Court Ordered Public Delinquent Tax Auction of May 20, 2015.
5.      Whether the Franklin County Chancery Court erred in failing to try
the trier of facts evidenced in the record, (that substantiated violations of
Law), that were not denied by any of the Defendants under Rule 8.04 [5].
6.      Whether the Franklin County Chancery Court erred in failing to
address the effect of Involuntary Dismissal of the case (pre trial) [6] had on
the Plaintiffs responsibility to meet his burden of proof, [7][[30] State ex
rel[. ]De Selm v. Owings, 310 S. W 3D 353[ ](Tenn. Ct. App. 2009) by “a
preponderance of the evidence” to prove “injury in fact”[8], (without any
question of record from the bench; have you concluded your case-in-
chief[6]), and before [all] the witnesses could be called to testify upon duly
executed Subpoenas issued by the Clerk of the Chancery Court [14].
7.      Whether the Franklin County Chancery Court erred by failing to
address at it[s] earliest opportunity what was the undefined and undeclared
[ “]Conflict of Interest” found by Jeffery F. Stewart [12][141, Chancellor of
the Franklin County Chancery Court in “the file[,”] (with only THE
COMPLAINT and record of the Auction contained therein at that time of
his recusal), prior to the Honorable Larry Bart Stanley Jr. assuming his
appointment to preside that could have assured all, what ever the “conflict
of interest” was, did not persist after the recusals of other Justices.
8.      Whether the Franklin County Chancery Court erred by proceeding
under Honorable Larry Bart Stanley Jr. by allowing the Franklin County
Chancery Court’s Clerk and Master, Ms. Brenda Clark, (a Subpoenaed
material witness) to appear on the bench in Court at the 2nd. MOTION
HEARING in this case.
9.      Whether the Franklin County Chancery Court erred by failing to try
the facts raised that are evidenced in the exhibits, and pleadings that
delineate in detail the possible violation of Law as cited in , “Private Acts
of 1980, Chapter 268” of Franklin County[9] that does not permit a County
Official to be represented by anyone save the County Attorney except at
their own expense, and the appearance by Attorney Alix C. Mich[]el who
under direct questioning from the bench responded “ I represent them as
                                       -4-
Employee’s[,”] leaving the question open: Were the Defendants Legal
Pleadings Fraudulently placed before the bench in violation of the Law[2]?
10.     Whether the Franklin County Chancery Court erred by failing to
examine the facts contained in the exhibits filed with the Court; wherein the
letter from Franklin County Clerk, Philip Custer custodian of the Franklin
County Board of Commissioners shows no appointment by the Franklin
County Board of Commissioners, (current day Quarterly Court), after May
20, 2015 of Attorney Mr[.] Alix C. Mich[]el to represent Frank Lynch, or
Ben Lynch, (both Private Practice Attorneys), or any appointment by the
board for Attorney Alix C. Mich[]el to represent interest of the citizens of
Franklin County in their “officials offices” as Franklin County Attorney, or
Franklin County Tax Collection Attorney, or Franklin County Trustee.
11.     Whether the Franklin County Chancery Court erred in failing to
examine the difference between the Plaintiff admitting Mr. Cortner has a
lawful interest in the property, (transcript 2nd. MOTION HEARING), as a
mortgage holder, and [not] admitting to the lawfulness of the redemption of
801 Lynchburg Rd. Winchester in light of Mr. Courtner’s testimony that
revealed he did not pay all of the back taxes costs, penalties, and interest
owed on the property, but did pay a little more than what was owed for
2007–2008.
12.     Whether the Franklin County Chancery Court erred by failing to
give any written acknowledgment in it[s] judicial conclusion of the
Plaintiff’s “standing” to the fact the Defendants specifically admitted the
following by their failure to deny with specificity the following:[12]

Taken from the text of THE COMPLAINT]on Page 8.

“That the Auction for Delinquent Tax Properties was held in violation of
Tennessee Code Annotated, Section 67-5-2507(b). in that the properties
offered for sale were auctioned off for the amount of the delinquent taxes
for years 2007 and 2008 and not offered for sale for the, [total un-disclosed
cost] of tax indebtedness, penalties and interest owed to date as of May 20,
2015.”

Taken from text of THE COMPLAINT]on Page 9.

“That Mark W. Lovett’s rights described in: The 5th and 14th Amendment
of the United States Constitution guaranteeing a citizen [‘]Equal Protection
of[,’] and the ‘Due Process of the Law[.’”] [17]

Taken from text of THE COMPLAINT]on Page 9. Continued:


                                    -5-
       [“]The Tennessee State Constitution Article 1, Section 8, part 10, and of
       provisions within U.S. Code > Title 42 > Chapter 21> Sub chapter I > §
       1981, (“to make and enforce contracts, amongst others”), were violated.”
       d.) That Official Misconduct by Defendants acts, made a lawful contract to
       purchase property from the Chancery Court of Franklin County by the
       Plaintiff, Mark W. Lovett at a Public Auction impossible [17]. e.) That
       Official Misconduct by Defendants acts, under the color of Law,
       fraudulently represented that “all legal requirements have been meet” for
       the sale [17].

       13.    Whether the Franklin County Chancery Court erred in applying
       “ACLU v. Darnell” and “Watson v. Waters” both cases tired at Trial, and
       then became “ appellate cases “ to this case pre Trial by entering an
       involuntary dismissal of the case [11][6][31].
       14.    Whether the Franklin County Chancery Court erred by failing to ask
       the Plaintiff is he had closed his proof-in-chief [6] ?
       15.    Whether the Franklin County Chancery Court erred in not allowing
       duly subpoenaed witnesses to be called whose testimony was material to
       discovery and conformation of the “injury in fact” to the Plaintiffs
       Constitutionally protected Rights [14][12].
       16.    Whether the Franklin County Chancery Court erred in failing to
       examine the allegation that,” the May 20, 2015 Public Auction was
       conducted by someone other than a Tennessee State Licensed Auctioneer,
       and the effect that has on the legality of the proceedings or on the
       enforceability of any purchases made that day [31][17].

In the posture of appellee, Appellees assert that this appeal involves only a single
dispositive issue: Whether trial court correctly invoked the standing doctrine and applied
it to bar Appellant’s claims in this case.

                                        DISCUSSION

       As an initial matter, we note that Appellant appears before this Court pro se, as he
did in the trial court. It is well-settled that pro se litigants must comply with the same
standards to which lawyers must adhere. Watson v. City of Jackson, 448 S.W.3d 919,
926 (Tenn. Ct. App. 2014). As explained by this Court:

       Parties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro
       se litigants have no legal training and little familiarity with the judicial
       system. However, the courts must also be mindful of the boundary between
       fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.
       Thus, the courts must not excuse pro se litigants from complying with the
                                             -6-
       same substantive and procedural rules that represented parties are expected
       to observe.

Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn.
Ct. App. Aug. 12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct.
App. 2003)). We will, therefore, keep Appellant’s pro se status in mind as we proceed to
discuss the merits of his appeal.

        The trial court dismissed Appellant’s suit on a motion to dismiss on the basis of
standing. “Lack of standing may be raised as a defense in a Tennessee Rule of Civil
Procedure 12.02(6) motion to dismiss.” Dubis v. Loyd, No. W2015-02192-COA-R3-CV,
2016 WL 4371786, at *3 (Tenn. Ct. App. Aug. 15, 2016) (quoting In re Ava B., No.
M2014-02408-COA-R10-PT, 2016 WL 1730661, at *2 (Tenn. Ct. App. Apr. 27, 2016),
perm. app. denied (July 1, 2016)). “The purpose of a . . . motion to dismiss is to test the
legal sufficiency of the complaint, not the strength of the complainant’s proof.” Webb v.
Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). The
pleadings alone determine whether a 12.02(6) motion to dismiss should be granted. Id.
“We must liberally construe the pleadings, presuming all factual allegations are true and
drawing all reasonable inferences in favor of the complainant.” Id. at 426. A complaint
“need not contain detailed allegations of all the facts giving rise to the claim,” but it
“must contain sufficient factual allegations to articulate a claim for relief.” Id. at 427
(citation omitted).

       Here, Appellant filed his complaint in the nature of a quo warranto action.
Tennessee law is well-settled on this issue: “The rule is essentially that a private citizen,
as such, cannot maintain an action complaining of wrongful acts of public officials unless
such private citizen avers [a] special interest or a special injury not common to the public
generally.” State ex rel. Inman v. Brock, 622 S.W.2d 36, 44 (Tenn. 1981) (citing
Bennett v. Stutts, 521 S.W.2d 575 (Tenn.1975); Walldorf v. City of Chattanooga, 192
Tenn. 86, 237 S.W.2d 939 (1951): Patton v. Mayor, Etc., City of Chattanooga, 108
Tenn. 197, 65 S.W. 414 (1901)). In this regard, “[i]t is fundamental that plaintiff as a
private citizen must show that he is a[d]versely affected in some manner that is not
common to all citizens to invoke the jurisdiction of this court.” Wooten v. Macon Cty.,
No. 87-287-II, 1988 WL 9821, at *5 (Tenn. Ct. App. Feb. 12, 1988) (citing Ray v.
Weaver, 586 S.W.2d 828, 830 (Tenn. 1979)). “In the absence of standing, [Appellant]
cannot proceed with this action.” State ex rel. DeSelm v. Owings, 310 S.W.3d 353, 359
(Tenn. Ct. App. 2009) (discussing the role of the Attorney General in quo warranto
actions, an issue not raised in this case).

      The issue of a party’s standing to maintain an action is a question of law.
Whalum v. Shelby Cnty. Election Comm’n, No. W2013-02076-COA-R3-CV, 2014 WL
4919601, at *6–7 (Tenn. Ct. App. Sept. 30, 2014) (citing Massengale v. City of E. Ridge,
399 S.W.3d 118, 123 (Tenn. Ct. App. 2012)). As such, “our review is de novo upon the
                                         -7-
record with no presumption of correctness accompanying the trial court’s conclusions of
law.” Id. at 123–24. According to the Tennessee Supreme Court:

      Courts employ the doctrine of standing to determine whether a particular
      litigant is entitled to have a court decide the merits of a dispute or of
      particular issues. Warth v. Seldin, 422 U.S. 490, 498, 95 S. Ct. 2197, 45 L.
      Ed. 2d 343 (1975); Knierim v. Leatherwood, 542 S.W.2d 806, 808 (Tenn.
      1976) (holding that courts use the standing doctrine to decide whether a
      particular plaintiff is “properly situated to prosecute the action[]”); City of
                                                                        I
      Brentwood v. Metro[.] Bd. of Zoning Appeals, et al., 149 S.W.3d 49, 55
      (Tenn. Ct. App. 2004), perm. app. denied (Tenn. Sept. 13, 2004). Grounded
      upon “concern about the proper—and properly limited—role of the courts
      in a democratic society,” Warth, 422 U.S. at 498, the doctrine of standing
      precludes courts from adjudicating “an action at the instance of one whose
      rights have not been invaded or infringed.” Mayhew v. Wilder, 46 S.W.3d
760, 767 (Tenn. Ct. App. 2001), perm. app. denied (Tenn. Apr[.] 30, 2001).
                                                                       M
Am. Civ. Liberties Union of Tenn. v. Darnell, 195 S.W.3d 612, 619–20 (Tenn. 2006).
To establish the requisite standing, a plaintiff must therefore show: (1) “a distinct and
palpable injury,” (2) “a causal connection between the claimed injury and the challenged
conduct,” and (3) “that the alleged injury is capable of being redressed by a favorable
decision of the court.” Id. at 620.

      As this Court explained:

      The primary focus of a standing inquiry is on the party, not on the merits of
      the party’s claim. Valley Forge Christian Coll. v. Americans United for
      Separation of Church & State, Inc., 454 U.S. 464, 484, 102 S. Ct. 752,
      765, 70 L. Ed. 2d 700 (1982); Petty v. Daimler/Chrysler Corp., 91 S.W.3d
765, 767 (Tenn. Ct. App. 2002). Thus, a party’s standing does not depend
      on the likelihood of success of its claim on the merits. Mayhew v. Wilder,
      46 S.W.3d 760, 767 (Tenn. Ct. App. 2001); Metro[.] Air Research Testing
      Auth., Inc. v. Metro[.] Gov’t, 842 S.W.2d at 615. However, because a
      party’s standing may hinge on the nature of its claims, a standing inquiry
      requires a “careful judicial examination of a complaint’s allegations to
      ascertain whether the particular plaintiff is entitled to an adjudication of the
      particular claims asserted.” Allen v. Wright, 468 U.S. 737, 752, 104 S. Ct.
3315, 3325, 82 L. Ed. 2d 556 (1984).

      The sort of distinct and palpable injury that will create standing must be an
      injury to a recognized legal right or interest. In many cases, this right or
      interest may be created or defined by statute. Thus, in cases where a party is
      seeking to vindicate a statutory right of interest, the doctrine of standing
                                           -8-
       requires the party to demonstrate that its claim falls within the zone of
       interests protected or regulated by the statute in question. Federal Election
       Comm’n v. Akins, 524 U.S. 11, 20, 118 S. Ct. 1777, 1783–84, 141 L. Ed.
2d 10 (1998); Chattanooga Ry. & Light Co. v. Bettis, 139 Tenn. 332, 337,
       202 S.W. 70, 71 (1918); Jefferson C[nty.] v. City of Morristown, No.
       03A01-9810-CH-00331, 1999 WL 817519, at *6 (Tenn. Ct. App. Oct.13,
       1999) (No Tenn. R. App. P. 11 application filed).

Wood v. Metro. Nashville & Davidson Cnty. Gov’t, 196 S.W.3d 152, 158 (Tenn. Ct.
App. 2005). The standing issue in this case also implicates the related doctrine of
mootness:

       The issues of standing and mootness are related concepts to be used in
       analyzing the basic question of whether an adversary contest before the
       court is such that the court, in rendering a decision, will not be giving a
       merely advisory opinion. “Standing” focuses on parties and requires that
       each party possess an interest in the outcome of litigation, while
       “mootness” applies more to issues involved and, as a general rule, requires
       that opinions not be given concerning issues which are no longer in
       existence because of changes in factual circumstances.

       “Standing” to sue means that an individual has a sufficient personal stake in
       the controversy to obtain judicial resolution, while “mootness” is the
       doctrine of standing set in a time frame: the requisite personal interest, or
       standing, that existed at the commencement of the litigation must continue
       throughout its existence in order for the litigation not to become moot. A
       case becomes moot when the issues presented are no longer live or the
       parties lack a legally cognizable interest in the outcome. Consequently, a
       party must have continued standing throughout the pendency of an action to
       avoid invocation of the mootness doctrine.

Whalum v. Shelby Cnty. Election Comm’n, No. W2013-02076-COA-R3-CV, 2014 WL
4919601, at *6–7 (Tenn. Ct. App. Sept. 30, 2014) (quoting 1A C.J.S. Actions § 76
(2014)).

        First, Appellant has failed to show that he sustained “a distinct and palpable
injury” as required to show standing. Darnell, 195 S.W.3d at 620; see also State ex rel.
Inman v. Brock, 622 S.W.2d 36, 44 (Tenn. 1981) (citing Patton v. Mayor, Etc., City of
Chattanooga, 65 S.W. 414 (Tenn. 1901); Walldorf v. City of Chattanooga, 237 S.W.2d
939 (Tenn. 1951); Bennett v. Stutts, 521 S.W.2d 575 (Tenn. 1975)) (“[A] private citizen .
. . cannot maintain an action complaining of wrongful acts of public officials unless such
private citizen avers special interest or a special injury not common to the public
generally.”). It is undisputed that Appellant never acquired any legal right or interest in
                                           -9-
the property. Indeed, Appellant at all times admits that that he “did not prevail in
winning the rights to [the] property . . . that he was seeking to acquire.” Furthermore,
there is no dispute that the property in question was later redeemed by another individual
holding an interest in the property. See Tenn. Code Ann. § 67-5-2701(a)(1) (“Upon entry
of an order confirming a sale of a parcel, a right to redeem shall vest in all interested
persons.”). Accordingly, even if Appellant had been the high bidder at the tax sale, he
would nevertheless not be entitled to the property. Despite Appellant’s contention
otherwise, he may not sue just to vindicate “the interests of the Public” absent a specific
personal injury. Appellant’s failure to win a property at auction, where even the winning
bidder is no longer entitled to the property by operation of Tennessee redemption laws,
does not constitute the type of injury which would confer him standing in this case.

       Moreover, the third element of standing is also lacking: that a favorable verdict
would remedy the specific injury. See Darnell, 195 S.W.3d at 620. As previously
discussed, there is no dispute that a person with an interest in the property redeemed the
property. Accordingly, even if the quo warranto action resulted in a finding that the tax
sale was conducted improperly and, therefore, void, a declaration that the tax sale is void,
alone, would still not entitle Appellant to the property at issue.

       Consequently, the undisputed facts, taken from the pleadings and admissions of
the parties, establish that: (1) Appellant had no interest in the subject property prior to the
delinquent tax sale; (2) Appellant acquired no interest in the subject property by virtue of
the delinquent tax sale because he was not the high bidder on the property; and (3) even if
Appellant had been entitled to the property by virtue of the delinquent tax sale, he can no
longer have any interest in the property because it has been redeemed by an interested
party. Clearly, these facts show that Appellant does not now nor did he ever have an
interest in the subject property or suffer any injury as a result of the deprivation of his
alleged right to the property that would confer him standing in this case. Accordingly, we
hold that the trial court did not err in dismissing Appellant’s suit based on his lack of
standing.

        On appeal, although Appellant further challenges the constitutionality of the
standing doctrine, this issue was not raised in the trial court. Tennessee law is clear that
“arguments not first raised in the trial court are waived on appeal.” State v. Willis, 496
S.W.3d 653, 707 (Tenn. 2016) (citing Tenn. R. App. P. 36(a); State v. Hayes, 337
S.W.3d 235, 256 (Tenn. Crim. App. 2010)); see also Lawrence v. Stanford, 655 S.W.2d
927, 929 (Tenn.1983) (“It has long been the general rule that questions not raised in the
trial court will not be entertained on appeal and this rule applies to an attempt to make a
constitutional attack upon the validity of a statute for the first time on appeal unless the
statute involved is so obviously unconstitutional on its face as to obviate the necessity for
any discussion.”). Consequently, we will not entertain this issue on appeal and will not
now “conclude that the requirement of standing that has been in place for decades if not
centuries and has been repeatedly reaffirmed by our Supreme Court is obviously
                                           - 10 -
unconstitutional.” Watson v. Waters, 375 S.W.3d 282, 290 (Tenn. Ct. App. 2012).
Based on our holding that Appellant has no standing to pursue the underlying claims in
this cause, all other issues are pretermitted.

                                    CONCLUSION

      The judgment of the Franklin County Chancery Court is affirmed. Costs of this
appeal are taxed to Appellant, Mark W. Lovett, for all of which execution may issue if
necessary.


                                                 _________________________________
                                                 J. STEVEN STAFFORD, JUDGE




                                        - 11 -